To my mind, under Sec. 21 of Art. III of the Constitution, as amended in 1928, the "affidavit of proof of publication" which is required to be attached to the local or special bill when it is introduced, and which, to follow the language of the constitutional provision, "shall be entered in full upon the journals," when construed in connection with the preceding sentence, to which it evidently relates, must show the publication for the required time of a notice "which shall state the substance of the contemplated law." And this would require the affidavit so entered on the journals to set out the notice as published in full, so that the legislative journals would show actual compliance with the requirement of the constitutional command that the notice "shall *Page 780 
state the substance of the contemplated law." Certainly no affidavit of proof of publication would be complete or sufficient which merely stated, as the conclusion of the affiant, that the notice which had been published "stated the substance of the contemplated law." And it is not so contended. This would leave it to the affiant to determine whether the constitutional mandate had been complied with, and open the door for the defeat and nullification of the plain purpose of the Constitution as amended. But it is contended that it is not necessary for the copy of the notice which was published, and which is attached to the affidavit, to be entered upon the journals. In other words, it is contended that the method prescribed by Chapter 13791, Laws of 1929, is a sufficient compliance with the constitutional mandate. To this I cannot accede. The provisions of said Chapter 13791 may accomplish the purpose which the constitutional amendment intended, but I think it does so by a method different from that prescribed by such constitutional amendment. That Act provides that the copy of the published notice shall be attached to the affidavit and by reference made a part thereof, and that a true copy of such notice shall be attached to the bill when introduced and shall, together with the affidavit of proof of publication, accompany the bill "throughout the legislature and be preserved as a part thereof in the office of the Secretary of State," but that "it shall not be necessary to enter the same (that is, the copy of the notice) in the journal." My opinion is that the copy of the notice which which has been published is an indispensable part of the "affidavit constituting proof of publication" which the constitutional provision says must be "entered in full upon the journals." I am compelled therefore to dissent from the construction placed by the majority of the Court upon Sec. 21 of Art. III of the *Page 781 
Constitution as amended in 1928. I think the decree should be affirmed, but for reasons different from those stated in the opinions of my associates.